PROMISSORY NOTE


Pocatello, Idaho Amount: $25,000




FOR VALUE RECEIVED, TETRIDYN SOLUTIONS, INC., an Idaho corporation of 1651 Alvin
Ricken Drive, Pocatello, ID  83201 (“Maker”), promises to pay to the order of
DAVID AND ANTOINETTE HEMPSTEAD of Idaho Falls, Idaho (“Payee”) the principal sum
of $25,000.00, with interest accruing thereon as described below.


 
1.
The loan will have 0% interest if repaid within sixty (60) days of receipt of
funds by the Maker.  If the loan is not repaid within sixty (60) days of receipt
of funds by the Maker, the Maker will be charged 10% to compensate the Payee for
fees associated with securing the loan funds.



 
2.
If the loan is repaid within one year of receipt of funds by the Maker, no
annual interest rate will be charged.  If the loan is not repaid within one year
of receipt of funds, the annual interest rate will be 6% starting at the
one-year anniversary date of the loan.



 
3.
The Payee is authorized to convert part or all of the loan balance and accrued
interest to common stock of the Maker at fair market value at any time.



 
4.
The loan’s due date for full repayment is December 31, 2014.



This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Idaho.


In the event this Note is placed with an attorney for collection or enforcement
of any of its terms or provisions, whether or not suit is filed, the undersigned
promises to pay, in addition to costs provided by statute or rule a reasonable
attorney’s fee.


Payment of this Note is unsecured.


DATED this 10th day of February, 2012.

 

  TETRIDYN SOLUTIONS, INC.          By:  /s/ David W. Hempstead     David W.
Hempstead, President          By:  /s/ Antoinette Knapp     Antoinette Knapp,
Secretary

 

